A bank may charge to the account of a depositor the checks of a third party, not purporting to be drawn by such depositor nor against such account, only upon the *Page 187 
actual direction of the depositor. Seaboard National Bank v.Bank of America, 193 N.Y. 26, 85 N.E. 829, 22 L. R. A. (N. S.) 499; Critten v. Chemical Nat. Bank, 171 N.Y. 219, 63 N.E. 969, 57 L. R. A. 529.
The defendant bank could not prevail in this case upon the ground of a "ratification," for the obvious reason that there is no evidence whatever so much as tending to prove that plaintiff's husband or his partner acted or pretended to act as the agent or representative of the plaintiff in respect to the checks drawn by said partner or to the charging of the same to her account. Virginia Pocahontas Coal Co. v. Lambert, 107 Va. 368, 58 S.E. 561, 122 Am. St. Rep. 860, 13 Ann. Cas. 277; Linnv. Alameda Min.   Mill Co., 17 Idaho, 45, 104 P. 668; Stantonv. Granger, 125 App. Div. 174, 109 N.Y. Supp. 134; Austin v.Jones, 148 Ala. 659, 41 So. 408; Backhaus v. Buells, 43 Or. 558, 72 P. 976, 73 P. 342.
The defendant bank does not appear to have known or to have assumed that plaintiff was apprised of its practice of charging the partner's checks to her account; and it cannot prevail upon the ground of estoppel, because it was not misled or affected by her silence, but apparently acted independently of her knowledge and silence. Bragdon v. McShea, 26 Okla. 35,107 P. 916; Rogers v. Portland   B. St. Ry., 100 Me. 86, 60 A. 713, 70 L. R. A. 574; Dye v. Crary, 13 N.M. 439, 85 P. 1038, 9 L. R. A. (N. S.) 1130; Williams v. Neely, 134 Fed. 1, 67 C. C. A. 171, 69 L. R. A. 232; Richards v. Shepherd, 159 Ala. 663, 49 So. 251.
For the reasons stated, the judgment of the trial court should be affirmed.
By the Court: It is so ordered. *Page 188